 Case 3:18-cr-03469-GPC Document 16 Filed 11/14/18 PageID.44 Page 1 of 2



 1 Jason T. Conforti (Cal. Bar No. 265627)
   LAW OFFICE OF JASON T. CONFORTI
 2 550 West “C” Street, Suite 790
   San Diego, California 92101
 3 Telephone: (619) 274-8036
   Fax:        (619) 231-2002
 4 Email:      Jason@conforti-turner.com
 5   Attorney for Defendant:
     Vincent Tarney
 6
 7
 8
                                                                      United States District Court
 9
                                                                  Southern District of California
10
                                                                        (Hon. Gonzalo P. Curriel)
11
12
13 United States of America,                                                                 ) Case No. 18 CR 3469-GPC
               Plaintiff,                                                                    )
14                                                                                           )
                                                                                             ) Joint Motion to Modify Conditions of
15                 v.                                                                        ) Pre-Trial Release
                                                                                             )
16   Vincent Tarney,                                                                         )
                                                                                             )
17                                                                                           )
                                  Defendant.                                                 )
18                                                                                           )
                                                                                             )
19
20
21                 The defendant, Vincent Tarney, by his counsel, Jason T. Conforti, and the
22   plaintiff, United States of America, by its counsel, Robert Ciaffa, Assistant United
23   States Attorney, hereby jointly move this Court to modify the conditions of Pretrial
24   Release as follows:
25                 1) Condition 9 be modified to allow travel throughout the United States of
26   America at the discretion of Pretrial Services in addition to the current travel
27   restrictions.
28


     J:\Active Clients\Criminal\Tarney, Vincent\Bond\JOINT_Mot.Mod.Cond_PTR.2018.11.14.wpd

                                                                                             -1-                        18cr3469-GPC
 Case 3:18-cr-03469-GPC Document 16 Filed 11/14/18 PageID.45 Page 2 of 2



 1                 This modification will allow Mr. Tarney to visit with family and vacation, as
 2   well as, reside in New Jersey and travel to the Southern District of California for
 3   necessary court appearances and meetings with counsel.
 4   All other conditions to remain as set.
 5                 Said motion shall be based on the instant motion, the declaration of Jason T.
 6   Conforti, and the files and records in this case.
 7                                                                                                 Respectfully Submitted,
 8
 9
10   Executed on: November 14, 2018                                                                s/ Jason T. Conforti
                                                                                                 Attorney for Defendant
11
12
13   Executed on: November 14, 2018                                                                   s/ Robert Ciaffa
14                                                                                           Assistant United States Attorney
15
16   Executed on: November 14, 2018                                                                  s/ Jessica Mara
17                                                                                            U.S. Pretrial Services Officer
18
19
20
21
22
23
24
25
26
27
28


     J:\Active Clients\Criminal\Tarney, Vincent\Bond\JOINT_Mot.Mod.Cond_PTR.2018.11.14.wpd

                                                                                                                        18cr3469-GPC
